DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
While features of an apparatus may be recited structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the claim.  See MPEP § 2115.
Claim Objections
Claim 1 is objected to because it is missing a period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nye (US 2,239,337).
Nye discloses an apparatus (see FIG. 1-4) for mixing a non-homogenous fluid comprising liquid in a container (i.e., for mixing liquid and semi-liquid substances having a relatively thick consistency inside of a container, see page 1 at column 1, lines 3-26; the substances are prone to settling within the container, see page 2, first column at line 70 to second column at line 10), said apparatus comprising:
a tubular pump housing (i.e., a tube 12) having an exterior surface and first and second opposing end portions each suitable for passage of the fluid therethrough, the first end portion (i.e., a lower end portion of the tube 12) including at least a first opening (i.e., an inlet opening 21) for receiving the fluid into the pump housing 12 and the second end portion (i.e., an upper end portion of the tube 12) including at least a second opening (i.e., a vent opening 22) for emitting the fluid within the same container (i.e., within a bottle B or a jar J); and 
a threaded shaft (i.e., an elongated conveyor screw 17) positioned within the pump housing 12 to act as a screw conveyor, the pump housing 12 and the threaded shaft 17 forming an assembly which circulates the fluid within the container B, J, wherein: when the assembly is immersed in a non-homogeneous portion of the fluid and the shaft 17 undergoes rotation with respect to the pump housing 12 (i.e., by turning a crank 20), a portion of the non-homogeneous fluid enters the housing 12 through the first opening 21, exits the pump housing 12 through the second opening 22 and travels along the pump housing 12 exterior surface to effect circulation and mixing of fluid circulating through the assembly thereby improving homogeneity of the fluid (i.e., “In this operation, the ketchup or the like contents will enter the opening [21] and be conveyed upwardly within the tube 12 until it reaches the opening 22 whereupon it will flow back into the bottle.  This will cause a circulation of the contents with a resulting, thorough agitating or mixing thereof,” see page 2, first column at lines 25-37).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zingel et al. (US 5,899,566).
Zingel et al. discloses an apparatus (i.e., a screw mixer 3; see FIG. 1; column 3, line 64, to column 4, line 65) for mixing a non-homogenous fluid comprising liquid in a container (i.e., for mixing the contents 22 of a reactor 1, which can comprise highly viscous reaction mixtures including solids and liquids; see column 2, lines 13-17), said apparatus comprising:
a tubular pump housing (i.e., a barrel 14) having an exterior surface and first and second opposing end portions each suitable for passage of the fluid therethrough, the first end portion (i.e., a lower end portion of the barrel 14) including at least a first opening (i.e., an opening at the bottom end of the barrel 14) for receiving the fluid into the pump housing 14 and the second end portion (i.e., an upper end portion of the barrel 14) including at least a second opening (i.e., outlet opening 5) for emitting the fluid within the same container 1; and 
a threaded shaft (i.e., a mixing/conveying screw 15) positioned within the pump housing 14 to act as a screw conveyor, the pump housing 14 and the shaft 15 forming an assembly (i.e., screw mixer 3) which circulates the fluid within the container 1, wherein: when the assembly 3 is immersed in a non-homogeneous portion of the fluid (i.e., when the screw mixer 3 is suspended from the top 18 of the reactor 1 and the bottom end 19 of the screw mixer 3 is immersed in a region 20 containing settled solids and a viscous phase) and the shaft 15 undergoes rotation with respect to the pump housing 14 (i.e., as driven by motor 6), a portion of the non-homogeneous fluid enters the pump housing 14 through the first opening, exits the pump housing 14 through the second opening 5, and travels along the pump housing 14 exterior surface to effect circulation and mixing of fluid circulating through the assembly 3 thereby improving homogeneity of the fluid (see flow arrows showing circulation direction; see also column 3, lines 12-35; column 4, lines 14-21).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,179,686 (hereafter US ‘686).  
Although the claims at issue are not identical, they are not patentably distinct from each other.  US ‘686 likewise claims an apparatus (i.e., a “pumping apparatus”, see ref. claims 1, 11, and 18) for mixing a non-homogenous fluid comprising liquid in a container (i.e., “to mix liquid-containing non-homogenous fluids in the containers”), said apparatus comprising:
a tubular pump housing (i.e., a “pump housing” of a “portable tubular pump assembly”, see ref. claims 1 and 18; or a “tubular shaped pump housing”, see ref. claim 11) having an exterior surface and first and second opposing end portions each suitable for passage of the fluid therethrough, the first end portion including at least a first opening for receiving the fluid into the pump housing and the second end portion including at least a second opening for emitting the fluid within the same container; and
a threaded shaft positioned within the pump housing to act as a screw conveyor (i.e., a “screw mixing shaft rotatable with respect to the pump housing… the mixing shaft positioned within the pump housing to act as a screw conveyor”), the pump housing and the shaft forming an assembly (i.e., a “portable tubular pump assembly”) which circulates the fluid within the container, wherein: when the assembly is immersed in a non-homogenous portion of the fluid and the shaft undergoes rotation with respect to the pump housing, a portion of the non-homogenous fluid enters the housing through the first opening, exits the pump housing through the second opening, and travels along the pump housing exterior surface to effect circulation and mixing of the fluid circulating through the assembly thereby improving homogeneity of the fluid (i.e., “when at least the first end portion of the pump housing is inserted into a non-homogeneous portion of the fluid and the mixing shaft undergoes rotation with respect to the pump housing, a portion of the non-homogeneous fluid enters the pump housing through the first end portion opening, exits the pump housing through the end portion second opening and travels along the pump housing exterior surface to effect circulation and mixing of fluid circulating through the assembly thereby improving homogeneity of the fluid”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774